Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of microsatellites to be amplified
A) at least 6 microsatellites from Table A (claim 2),
B) at least 7 microsatellites from Table A (claim 2),
C) 6 microsatellites are selected group consisting of GM07, LR11, LR36, LR44, LR48, IM49 and GM14 (claim 2),
D) 7 microsatellites are selected group consisting of GM07, LR11, LR36, LR44, LR48, IM49 and GM14 (claim 2),
E) at least 10 loci from Table A (claim 4),
F) at least 10 loci from Table B (claim 4),
G) at least 10 loci from Table A and B (claim 4),
H) at least 17 loci from Table A (claim 4),
I) at least 17 loci from Table B (claim 4),
J) at least 17 loci from Table A and B (claim 4),
K) at least 18 loci from Table A (claim 4),
L) at least 18 loci from Table B (claim 4),
M) at least 18 loci from Table A and B (claim 4),
N) at least 10 loci of the selected group of microsatellite loci of human genomic DNA comprising; DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36, LR44, LR49, IM66, LR20, GM11, LR24, IM16, GM17, GM9 (claim 5),
O) at least 10 of the selected group of microsatellite loci of human genomic DNA comprising; DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36, LR44 (claim 6),
P) the selected group of microsatellite loci of human genomic DNA comprising; DEPDC2, LR46, AL359238, AL954650, AP003532_2, TTK, AL355154, AVIL, GM29, LR32, ASTE1, GM07, GM14, LR11, LR48, IM49, LR36, LR44 (claim 7),
Q) at least 10 of the selected group of microsatellite loci of human genomic DNA comprising; LR49, IM66, LR20, GM11, LR24, IM16, GM17, GM9, GM07, LR36, LR44, LR48, LR11, AP003532_2, DEPDC2, GM14, IM49 (claim 8),
R) the selected group of microsatellite loci of human genomic DNA comprising; LR49, IM66, LR20, GM11, LR24, IM16, GM17, GM9, GM07, LR36, LR44, LR48, LR11, AP003532_2, DEPDC2, GM14, IM49 (claim 9).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: all of the different microsatellites are present on different regions of human genome and therefore have different sequences and require different amplification primers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 18, 2021